Exhibit 10.4

 

JN02349

 

Autobytel Inc.

A Delaware Corporation

 

2004 Restricted Stock and Option Plan

 

EMPLOYEE STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

 

I

NOTICE OF STOCK OPTION GRANT

 

RICHARD WALKER

18872 MacArthur Boulevard

#200

Irvine, CA 92612

 

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

 

Date of Grant:   September 21, 2004 Vesting Commencement Date:   September 21,
2005 Exercise Price per Share:   $8.8000 Total Number of Shares Granted:  
75,000 Total Exercise Price:   $660,000.00 Type of Option:   Incentive Stock
Option Term/Expiration Date:   The tenth anniversary of the Date of Grant

 

A. Vesting Schedule:

 

You may exercise this Option, in whole or in part, according to the following
vesting schedule:

 

Subject to Section II, Paragraphs D. and E. hereof and Schedule I hereto, fifty
percent (50%) shall become vested and exercisable as of the vesting commencement
date, and the remaining fifty percent (50%) shall vest and become exercisable
one twelfth (1/12th) on each successive monthly anniversary after the vesting
commencement date ending on the second anniversary of the date of grant.

 

-1-



--------------------------------------------------------------------------------

B. Termination Period:

 

As of the date of your termination of employment with the Company, you may
exercise the Option on the terms and conditions below and as set forth in
Schedule I hereto. In no case may you exercise this Option after the
Term/Expiration Date as provided above.

 

II

AGREEMENT

 

A. Grant of Option. Autobytel Inc., a Delaware corporation (the “Company”),
hereby grants to the Optionee named in the Notice of Grant (the “Optionee”), an
option (the “Option”) to purchase the total number of shares of Common Stock
(the “Shares”) set forth in the Notice of Grant, at the exercise price per share
set forth in the Notice of Grant (the “Exercise Price”) subject to the terms,
definitions and provisions of the 2004 Restricted Stock and Option Plan (the
“Plan”) adopted by the Company, which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option as defined in Section
422 of the Code. Nevertheless, to the extent that it exceeds the $100,000 rule
of Code Section 422(d), or to the extent the Option does not meet the ISO rules
for some other reason, this Option shall be treated as a Nonstatutory Stock
Option (“NSO”).

 

B. Exercise of Option.

 

  (1) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and with the
applicable provisions of the Plan and this Option Agreement and Schedule I
hereto. In the event of Optionee’s death, disability or other termination of the
employment with the Company, this Option shall be exercisable in accordance with
the applicable provisions of the Plan and this Option Agreement and Schedule I
hereto.

 

  (2) Method of Exercise. This Option shall be exercisable by written notice (in
the form attached as Exhibit A) which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised,
and such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. Such written notice shall be signed by
the Optionee and shall be delivered in person or by certified mail to the
Secretary of the Company. The written notice shall be accompanied by payment of
the Exercise Price. This Option shall be deemed to be exercised upon receipt by
the Company of such written notice accompanied by the Exercise Price.

 

-2-



--------------------------------------------------------------------------------

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.

 

C. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

 

  (1) cash;

 

  (2) certified, bank cashier’s, or teller’s check;

 

  (3) surrender of other shares of Common Stock of the Company which (A) in the
case of Shares acquired pursuant to the exercise of a Company option, have been
owned by the Optionee for more than six (6) months on the date of surrender, and
(B) have a Fair Market Value on the date of surrender equal to the Exercise
Price of the Shares as to which the Option is being exercised; or

 

  (4) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the Exercise Price.

 

D. Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such Shares would constitute a violation of any applicable federal or state
securities or other law or regulation, including any rule under Part 207 of
Title 12 of the Code of Federal Regulations (“Regulation G”) as promulgated by
the Federal Reserve Board.

 

E. Termination of Relationship. As of the date of the Optionee’s termination of
employment with the Company, Optionee may exercise this Option on the terms and
conditions set forth herein and in Schedule I hereto. To the extent that
Optionee was not entitled to exercise this Option at the date of such
termination, or if Optionee does not exercise this Option within the time
specified in Schedule I hereto, the Option shall terminate.

 

F. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.

 

G. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option. The limitations set out in Section
6.4(b) of the Plan regarding Options designated as ISOs and Section 4.3 of the
Plan regarding Options granted to more than ten (10%) shareholders shall apply
to this Option.

 

-3-



--------------------------------------------------------------------------------

H. Tax Consequences. Set forth below is a brief summary as of the date of this
Option of some of the federal and state tax consequences of exercise of this
Option and disposition of the Shares.

 

THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS
OPTION OR DISPOSING OF THE SHARES.

 

  (1) Exercise of ISO. If this Option qualifies as an ISO, there will be no
regular federal income tax liability or state income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as an
adjustment to the alternative minimum tax for federal tax purposes and may
subject the Optionee to the alternative minimum tax in the year of exercise.

 

  (2) Exercise of ISO Following Disability. If the Optionee’s employment with
the Company terminates as a result of disability that is not a disability as
defined in Section 22(e)(3) of the Code, to the extent permitted on the date of
termination, the Optionee must exercise an ISO within three months of such
termination for the ISO to be qualified as an ISO.

 

  (3) Exercise of NSO. There may be a regular federal income tax liability and
state income tax liability upon the exercise of a NSO. The Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Shares on
the date of exercise over the Exercise Price. If Optionee is an Employee or a
former Employee, the Company will be required to withhold from Optionee’s
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

 

  (4) Disposition of Shares. In the case of an NSO, if Shares are held for at
least one year, any gain realized on disposition of the Shares should be treated
as long-term capital gain for federal and state income tax purposes. In the case
of an ISO, if Shares transferred pursuant to the Option are held for at least
one year after exercise and are disposed of at least two years after the Date of
Grant, any gain realized on disposition of the Shares should also be treated as
long-term capital gain for federal and state income tax purposes. If Shares
purchased under an ISO are disposed of within such one-year period or within two
years after the Date of Grant, any gain realized on such disposition will be
treated as compensation income (taxable at ordinary income rates) to the extent
of the difference between the Exercise Price and the lesser of (1) the Fair
Market Value of the Shares on the date of exercise, or (2) the sale price of the
Shares. Any additional gain will be taxed as capital gain, short-term or
long-term depending on the period that the ISO Shares were held.

 

-4-



--------------------------------------------------------------------------------

  (5) Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any
of the Shares acquired pursuant to the ISO on or before the later of (1) the
date two years after the Date of Grant, or (2) the date one year after the date
of exercise, the Optionee shall immediately notify the Company in writing of
such disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.

 

I. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement, including Schedule I hereto,
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. THIS AGREEMENT IS
GOVERNED BY DELAWARE LAW EXCEPT FOR THAT BODY OF LAW PERTAINING TO CONFLICT OF
LAWS.

 

   

Autobytel Inc.

   

a Delaware corporation

Dated as of: September 21, 2004

 

By:

 

/s/ Jeffrey A. Schwartz

--------------------------------------------------------------------------------

        Jeffrey A. Schwartz        

Chief Executive Officer and President

 

-5-



--------------------------------------------------------------------------------

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER) EXCEPT AS PROVIDED IN THE LETTER AGREEMENT, DATED JULY 1,
2003, BETWEEN THE COMPANY AND OPTIONEE. OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S 2004 RESTRICTED STOCK AND
OPTION PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON
OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY,
NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT
TO TERMINATE OPTIONEE’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.

 

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof and this Option
Agreement, including Schedule I hereto. Optionee has reviewed the Plan and this
Option in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Option and fully understands all provisions of the
Option. Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Option. Optionee further agrees to notify the Company
upon any change in the residence address indicated below.

 

   

OPTIONEE

Dated as of: September 21, 2004

 

/s/ Richard Walker

--------------------------------------------------------------------------------

    Richard Walker    

18872 MacArthur Boulevard

   

#200

   

Irvine, CA 92612

 

-6-



--------------------------------------------------------------------------------

JN02349

 

EXHIBIT A

 

2004 RESTRICTED STOCK AND OPTION PLAN

 

EXERCISE NOTICE

 

Autobytel Inc.

18872 MacArthur Boulevard

Irvine, CA 92612-1400

 

Attention: Secretary

 

1. Exercise of Option. Effective as of today,                                 ,
Richard Walker, the undersigned (“Optionee”), hereby elects to exercise
Optionee’s option to purchase                      shares of the Common Stock
(the “Shares”) of Autobytel Inc. (the “Company”) under and pursuant to the 2004
Restricted Stock and Option Plan (the “Plan”) and the [ü] Incentive [    ]
Nonstatutory Stock Option Agreement dated, September 21, 2004 (the “Option
Agreement”).

 

2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

 

3. Rights as Shareholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such stock certificate promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 5.2 of the Plan.

 

4. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.
Optionee further agrees to notify the Company upon the disposition of any Shares
acquired pursuant to the exercise of an Incentive Stock Option.

 

5. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.

 

-7-



--------------------------------------------------------------------------------

6. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Company’s
Board of Directors or the committee thereof that administers the Plan, which
shall review such dispute at its next regular meeting. The resolution of such a
dispute by the Board or committee shall be final and binding on the Company and
on Optionee.

 

7. GOVERNING LAW; SEVERABILITY. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE EXCLUDING THAT
BODY OF LAW PERTAINING TO CONFLICTS OF LAW. SHOULD ANY PROVISION OF THIS
AGREEMENT BE DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR UNENFORCEABLE, THE
OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN
ENFORCEABLE.

 

8. Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.

 

9. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

10. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Shares.

 

11. Entire Agreement. The Plan and Notice of Grant/Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement, including Schedule I thereto, constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee.

 

Submitted by:

 

Accepted by:

OPTIONEE:

 

Autobytel Inc.

By:

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

    Richard Walker        

Address:

 

Title:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Address:

       

18872 MacArthur Boulevard

--------------------------------------------------------------------------------

 

Irvine, CA 92612-1400

 

-8-



--------------------------------------------------------------------------------

SCHEDULE I

 

(a) Payment Upon Exercise. Payment for the shares subject to any Option may be
tendered in cash or by certified, bank cashier’s or teller’s check or by shares
of the Company’s common stock (valued at fair market value (as determined by the
Company) as of the date of tender) already owned by the Optionee, or some
combination of the foregoing or through cashless exercise or such other form of
consideration which has been approved by the Board of Directors or committee
thereof (the “Board”), including a promissory note given by the Optionee.

 

(b) Termination for Cause. As of the date of the Optionee’s termination for
Cause (as defined below), any unvested or unexercised portion of any Option
shall terminate immediately and shall be of no further force or effect. As used
herein, the term “for Cause” shall refer to the termination of the Optionee’s
employment as a result of any one or more of the following: (i) any conviction
of, or pleading of nolo contendre by, the Optionee for any crime or felony; (ii)
any gross wilfull misconduct of the Optionee which has a materially injurious
effect on the business or reputation of the Company; (iii) the gross dishonesty
of the Optionee which has a materially injurious effect on the business or
reputation of the Company; or (iv) failure to consistently discharge his duties
under any agreement between the Company and Optionee which failure continues for
thirty (30) days following written notice from the Company detailing the area or
areas of such failure. For purposes hereof, no act or failure to act, on the
part of the Optionee, shall be considered “willful” if it is done, or omitted to
be done, by the Optionee in good faith or with reasonable belief that his action
or omission was in the best interest of the Company. The Optionee shall have the
opportunity to cure any such acts or omissions (other than item (i) above)
within fifteen (15) days of the Optionee’s receipt of notice from the Company
finding that, in the good faith opinion of the Company, the Optionee is guilty
of acts or omissions constituting “Cause”.

 

(c) Termination Without Cause or for Good Reason. As of the date of the
Optionee’s termination by the Company without Cause or by the Optionee for Good
Reason (as defined below), any unvested portion of any Option shall become
immediately and fully vested and all Options, including any previously vested
but unexercised portions of any Options, shall be exercisable from such
termination of employment until the date that is two (2) years following the
termination date. The term “termination without Cause” shall mean the
termination of the Optionee’s employment for any reason other than those
expressly set forth in the definition “for Cause” above, or no reason at all,
and shall also mean the Optionee’s decision to terminate his employment with the
Company by reason of any act, decision or omission by the Company or the Board
that: (A) materially modifies, reduces, changes, or restricts the Optionee’s
salary, bonus opportunities, options or other compensation benefits or
perquisites, or the Optionee’s authority, functions, services, duties, rights,
and privileges as, or commensurate with the Optionee’s position as, Executive
Vice President, Corporate Development and Strategy of the Company; (B) deprives
the Optionee of his titles and positions of Executive Vice President, Corporate
Development and Strategy of the Company, other than in the case of promotions;
or (C) involves or results in any failure by the Company to comply with any
provision of the employment agreement between Optionee and the Company or any
Option, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Optionee (each a “Good Reason”).

 

(d) Termination due to Death or Disability. As of the date of the Optionee’s
termination due to death or Disability (as defined below), any unvested portion
of any Option shall become immediately and fully vested and all Options,
including any previously vested but unexercised portion of any Options, shall be
exercisable from the date of such termination of employment until two (2) years
following the termination date. If the Company determines in good faith that the
Disability of the Optionee has occurred, it shall give written notice to the
Optionee of its intention to terminate his employment. In such

 

-9-



--------------------------------------------------------------------------------

event, the Optionee’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Optionee, provided that, within
the thirty (30) days after such receipt, the Optionee shall not have returned to
full-time performance of his duties. For purposes hereof, “Disability” shall
mean the inability of the Optionee to perform his duties to the Company on
account of physical or mental illness or incapacity for a period of ninety (90)
consecutive calendar days, or for a period of one hundred eighty (180) calendar
days, whether or not consecutive, during any three hundred sixty-five (365) day
period.

 

(e) Termination Without Good Reason. As of the date of any voluntary termination
of employment with the Company by the Optionee other than due to death or
Disability, and other than for Good Reason, any unvested portion of any Option
shall terminate immediately and shall be of no further force or effect. Any
previously vested but unexercised portion of any Option shall remain exercisable
from the date of such termination of employment until the second anniversary of
the termination date.

 

  (f) Termination Prior to or Following a Change of Control. In the event of a
Change of Control (as defined below) while the Optionee is employed by the
Company, or the Optionee’s employment is terminated by the Company without Cause
or by the Optionee for Good Reason within six (6) months prior to a Change of
Control, any unvested installment of any Option shall immediately vest and
become exercisable from the date of such Change of Control, or if earlier the
date of termination, until the date that is two (2) years following: (i) the
Change of Control date, or (ii) if earlier the date of termination. For purposes
hereof, “Change of Control” means the occurrence of any of the following: (i)
the sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation but not including any initial or secondary public
offering) in one or a series of related transactions of all or substantially all
of the assets of the Company taken as a whole to any person (a “Person”) or
group of Persons acting together (a “Group”) (other than any of the Company’s
wholly-owned subsidiaries or any Company employee pension or benefits plan),
(ii) the adoption of a plan relating to the liquidation or dissolution of the
Company, (iii) the consummation of any transactions (including any stock or
other purchase, sale, acquisition, disposition, merger, consolidation or
reorganization, but not including any initial or secondary public offering) the
result of which is that any Person or Group (other than any of the Company’s
wholly-owned subsidiaries or any Company employee pension or benefits plan),
becomes the beneficial owners of more than 40 percent of the aggregate voting
power of all classes of stock of the Company having the right to elect directors
under ordinary circumstances; or (iv) the first day on which a majority of the
members of the Board are not individuals who were nominated for election or
elected to the Board with the approval of two-thirds of the members of the Board
just prior to the time of such nomination or election.

 

  (g) Notwithstanding the foregoing, in no event shall any Option be exercisable
beyond the tenth anniversary of the grant date.

 

-10-